Citation Nr: 1215551	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  09-06 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for peptic ulcer disease.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disorder.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from July 1979 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of August 2008, which declined to reopen the previously denied claims for service connection, and January 2009, which granted service connection for peptic ulcer disease, and assigned a noncompensable rating.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  Evidence received since the August 2001 rating decision, which denied service connection for a back disorder, includes evidence which relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

2.  Evidence received since the August 2001 rating decision, which denied service connection for a psychiatric disorder, includes evidence which relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the claim for service connection for a low back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  As new and material evidence has been received, the claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For the purpose of addressing whether new and material evidence has been received to reopen the claims for service connection for back and left shoulder disabilities, compliance with the VA's duties to assist and notify need not be discussed.  See U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011). 

Service connection for back and psychiatric disabilities was previously denied by the RO in an August 2001 rating decision; the Veteran did not appeal that decision, and it is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.1103 (2011).  However, if new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened, and if so reopened, the claim will be reviewed on a de novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 27 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Evidence of record at the time of the prior rating decision included service treatment records, which showed numerous low back complaints in service, but normal findings on separation.  No psychiatric complaints were noted in service.  Also of record were post-service medical records dated in the 1990's, which did not show any low back or acquired psychiatric disorder.  The RO denied both claims on the basis that the Veteran did not have a current disorder.  

There was no evidence submitted to the record within one year of the August 2001 decision.  The next correspondence from the Veteran was dated in March 2007, which was the current claim to reopen.  Therefore, the August 2001 decision became final.  38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242 (2010).

Evidence received since the August 2001 rating decision includes private medical records dated from April 2007 to April 2008, which show a diagnosis of degenerative disc disease of the lumbar spine.  A VA examination in January 2009 reported a diagnosis of lumbar spinal stenosis.  In addition, VA records dated from 1999 to 2008 show anxiety and depression, and a Social Security Administration (SSA) decision dated in February 2006 reported diagnoses including dysthymia and affective disorder with schizophrenic features.  

This medical evidence of current chronic low back and acquired psychiatric disabilities redresses the exact reasons that the previous claims were denied, and establishes an essential element required for service connection.  Thus, the Board finds that the evidence is new and material and the claim is reopened.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal by reopening the claims.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  


ORDER

New and material evidence to reopen the claim for service connection for a low back disorder has been received; to that extent only, the appeal is granted.

New and material evidence to reopen the claim for service connection for an acquired psychiatric disorder has been received; to that extent only, the appeal is granted.


REMAND

Because the claims for service connection for a low back disorder and for an acquired psychiatric disorder have been reopened with the submission of new and material evidence, additional assistance in developing evidence pertinent to the Veteran's claims must be provided.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2011).  Specifically, an opinion addressing the etiology of these disabilities is needed. 

First, the records compiled in connection with the SSA decision dated in February 2006, which would be relevant to the matter of continuity of symptomatology, must be obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA must request potentially relevant SSA records).  

Next, in September 2009, the Veteran stated that he was receiving he was currently receiving medical treatment for all of his disorders.  As there are not treatment records on file dated later than August 2008, current records should be obtained, followed by examinations concerning all three issues on appeal. 

Concerning the Veteran's low back disorder, on the separation examination in 1983, a history of an injury in 1978 was noted.  No back disorder was noted at entrance, however, and his back is presumed to have been sound at entrance.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  

Because both the RO and the examiner in January 2009 have specifically mentioned this pre-service history, however, it is worth pointing out that the burden is on VA to rebut the presumption of soundness, by clear and unmistakable evidence, both that the disorder at issue pre-existed service, and was not aggravated by service.  See VAOPGCPREC 3-2003 (July 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  

Therefore, if a medical examiner finds that the pre-service history is significant to his or her opinion, the RO must ensure that the examiner employs the appropriate standard of certainty in the opinion, i.e., that the disorder was undebatably or unequivocally present prior to service, and undebatably or unequivocally did not increase in severity in service.  Likewise, the RO must apply the appropriate burden of proof in its decision. 

Accordingly, the case is REMANDED for the following actions:

1.  Issue VCAA notice as to the reopened claims.  Inform the Veteran that he must identify and authorize the release of any non-VA treatment records for low back and acquired psychiatric disorders and peptic ulcer disease.  Provide the required forms, and make all necessary attempts to obtain identified records.

2.  Obtain all VA treatment records dated from August 2008 to the present from the VA North Texas Health Care System: Dallas VA Medical Center, in particular, all records showing treatment or evaluations of gastrointestinal complaints, including peptic ulcer disease, psychiatric complaints, and low back complaints.  All test results obtained during this time period, and relating to these disorders, including radiographic studies, should also be obtained.  

3.  Contact the SSA and request a copy of the Veteran's complete SSA disorder benefits file, including any administrative decision(s) on his application for SSA disorder benefits and all of the associated medical records.  A copy of any response(s) from SSA, to include (if applicable) a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file.

4.  After the completion of the foregoing, the following VA examinations should be scheduled.  For each examination, the claims file must be available to the examiner in conjunction with the final opinion, and a complete rationale for the opinions expressed must be provided.  Any indicated tests or studies should be completed, and the results reviewed, prior to the final opinion.  

a. Psychiatric examination:  A psychiatric examination should be performed for the purpose of determining whether the Veteran has an acquired psychiatric disability which was of service onset.  The diagnoses for all currently shown psychiatric disorders should be provided.  For each diagnosed disorder, the examiner should state whether the disorder is at least as likely as not (e.g., a 50 percent or greater probability) of service onset, or otherwise due to service.  

b.  Back examination:  An examination of the Veteran's low back should be performed to determine whether he has a low back disability of service onset.  The examiner should provide an opinion as to whether it is at least as likely as not that a chronic low back disorder had its inception in service, or is due to any events which occurred in service, including numerous complaints of low back pain.

If, and only if, the examiner believes that the history of a back injury in 1978, noted on the separation examination report, raises the question of pre-existence, the examiner must apply the appropriate standard of certainty in his or her opinion, i.e., whether the disorder was undebatably or unequivocally present prior to service, and, if so, whether any increase in service was undebatably or unequivocally due to natural progress.

c.  Gastrointestinal examination:  A gastrointestinal examination should be performed to determine the current manifestations and severity of the Veteran's service-connected peptic ulcer disease.  All manifestations, including those described by the Veteran, as well as present on objective examination, should be reported in detail.  The examination should address the duration and severity of symptom episodes, as well as whether anemia or weight loss due to peptic ulcer disease is present.  

5.  After completion of the above and any additional development deemed necessary, adjudicate the claims on appeal, including the reopened claims for service connection for a low back disorder and an acquired psychiatric disorder, which must be addressed on a de novo basis.  

Only if applicable based on the examination report, the question of pre-existence of the back injury should be discussed using the appropriate burden of proof, i.e., clear and unmistakable evidence of both pre-existence and lack of aggravation are required to rebut the presumption of soundness.  

If any claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and afforded an opportunity to respond, before the case is returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


